Citation Nr: 0939786	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  03-33 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

1.  Entitlement to service connection for esophagitis. 

2. Entitlement to an initial rating higher than 10 percent 
for pancreatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1983 to June 
1990, and from January to August 1991.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

In August 2004, the Veteran provided testimony at a hearing 
before the undersigned at the Board's Central Office in 
Washington, D.C.  A transcript of the hearing is of record.

The Veteran's appeal was previously before the Board in 
January 2005 and February 2006 when it was remanded for 
further action by the originating agency.  

The Veteran is entitled to representation at all stages of an 
appeal. 38 C.F.R. § 20.600 (2009).  VA policy is to afford 
the representative an opportunity to submit a VA form 646 
after completing the development directed in a remand and 
prior to returning an appeal to the Board.  M21-1MR, Part 1, 
Chapter 5, Section F, Para. 27 (Aug. 19, 2005).  Although the 
record does not contain a VA Form 646 from the Veteran's 
representative, or evidence that the representative was 
invited to complete that form, an August 2009 post-remand 
brief from the representative is of record. The Veteran's 
representative was, thus able to review the new evidence 
added to the record since the Board's February 2006 remand 
and provide argument in response to the continued denial of 
the Veteran's case, prior to the Board's consideration of the 
appeal.  The Veteran is, therefore, not prejudiced by the 
lack of a Form 646 from his representative.  See McDonough 
Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984); Overton 
v. Nicholson, 20 Vet. App. 427, 435-7 (2006) (an error is not 
prejudicial if it did not prevent a claimant from meaningful 
participation in the adjudication of the claim).

In July 2001 the Veteran submitted a claim for entitlement to 
a total disability rating due to individual employability 
resulting from service-connected disability (TDIU).  The 
Veteran also submitted a claim for entitlement to service 
connection for diabetes mellitus in January 2003 and April 
2006.  These issues have not been adjudicated and are 
referred to the RO for the appropriate action.  

The issue of entitlement to an initial rating higher than 10 
percent for pancreatitis is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Esophagitis is not etiologically related to a disease or 
injury in service, including a service connected disease or 
injury.


CONCLUSION OF LAW

Esophagitis was not incurred in service and is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006 & 2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in August 2001, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.

In his January 2003 notice of disagreement, the Veteran 
contended that service connection was warranted for 
esophagitis as it was due to service-connected pancreatitis.  
The Veteran has not received VCAA notice with respect to a 
claim for secondary service connection.  

Prejudicial error occurs in the context of VCAA notice only 
when such error affects "the essential fairness of an 
adjudication" or "has the natural effect of producing 
prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 
 Appellants must generally identify "with considerable 
specificity": (1) how the VCAA notice was defective; (2) what 
evidence the appellant would have provided or requested that 
VA obtain had VA fulfilled its notice obligations; and (3) 
how the lack of notice and evidence affected the essential 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. at []; see also Shinseki v. Sanders, 556 U.S. ___, No. 
07-1209 (2009) (holding that a party alleging defective VCAA 
notice has the burden of showing how the defective notice was 
harmful). 

The Veteran has not alleged any prejudice resulting from the 
lack of notice on the secondary service connection element of 
the claim, and the record contains evidence of actual 
knowledge on the part of the Veteran and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claims.  

The Veteran has contended that his esophagitis is the result 
of service-connected pancreatitis.  In a January 2003 
statement, he specifically argued that esophagitis arose as a 
complication of surgery related to pancreatitis.  He has 
therefore demonstrated actual knowledge of the requirements 
for establishing service connection on a secondary basis and 
the lack of such notification did not result in prejudice to 
the Veteran.  The notice letters did tell him that to 
substantiate the claim there must be a relationship between 
the claimed disability and a disease, injury or event in 
service and that this relationship was usually shown by 
medical evidence.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by a May 2007 letter.  

There was a timing deficiency in that the May 2007 letter was 
sent after the initial adjudication of the claim.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The timing 
deficiency was cured by readjudication of the claim in a 
supplemental statement of the case issued in August 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).



The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  

The Veteran was afforded the opportunity for proper VA 
examinations in July 2006, October 2006, and June 2008 in 
response to the Board's February 2006 remand.  The Veteran 
failed to report for these scheduled examinations without 
explanation.  The Veteran has reported that he was called to 
active duty in April 2006, but has remained at the same 
address and been based a facility local to that address.  In 
October 2006, the AMC contacted the Veteran, again advised 
him of the evidence needed to substantiate the claim, and 
asked him to contact VA in order to arrange for the 
examination.  The Veteran has made no attempts to contact VA 
to request that the examinations be rescheduled and he has 
not argued that good cause exists for his failure to appear 
at the scheduled VA examinations.  The Board's remand 
informed him of the reasons why an examination was necessary.

When a claimant fails without good cause to report for a 
necessary examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  38 C.F.R. § 3.655(a), (b) (2008).

As the Veteran failed to report for his scheduled VA 
examinations and has not alleged good cause for his absence, 
the Board will proceed with a decision in this case based on 
the evidence of record.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

The provisions of 38 U.S.C.A. 1154(a) (West 2002) require 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. 
Cir. Sept. 14, 2009).  

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional." Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

VA has amended 38 C.F.R. § 3.310 to incorporate the holding 
in Allen with additional requirements that there be medical 
evidence created prior to the claimed aggravation showing the 
baseline of the disability prior to aggravation.  38 C.F.R. 
§ 3.310(a)(b) (2009); 71 Fed. Reg. 52,744-52,747 (Sept 7, 
2006) (effective October 10, 2006).

The new regulation imposes additional burdens and could have 
retroactive effects.  Hence, the Board will apply the old 
version of the regulation.  See Princess Cruises v. United 
States, 397 F.3d 1358 (Fed. Cir. 2005); cf. Rodriguez v. 
Peake, 511 F.3d 1147 (Fed. Cir. 2008).

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that service connection is warranted for 
esophagitis as it was incurred during active duty service, or 
in the alternative, that it is secondary to service-connected 
pancreatitis.  

Service treatment records contain multiple instances of 
treatment and complaints of abdominal cramps, diarrhea, and 
rectal bleeding.  The Veteran was diagnosed with 
gastroenteritis in April 1987, June 1988, March 1989, and May 
1990.  In May 1991, soon after his return from service in 
Southwest Asia, he was diagnosed with diarrhea caused by a 
fungal infection and rectosigmoiditis.  Laboratory testing 
confirmed severe acute and chronic colitis consistent with 
inflammatory bowel disease.  Duodenitis was also diagnosed 
following a May 1991 gastrointerology consultation.  

In July 1991, the Veteran again complained of frequent 
abdominal cramping and diarrhea.  An upper gastrointestinal 
radiologic report demonstrated duodenitis and possible 
minimal esophagitis.  Final diagnoses of protosigmoiditis, 
inflammatory bowel disease, and duodenitis were made the day 
before the Veteran's separation examination.  Upon the 
examination for separation, the Veteran's abdomen was normal 
and duodenitis was noted to have been diagnosed during 
deployment to Saudi Arabia.  

The post-service medical evidence shows that the Veteran 
complained of epigastric pain in December 1994.  Enteritis 
and gastritis were diagnosed.  

The Veteran underwent further treatment for complaints of 
abdominal and epigastric pain, vomiting, and diarrhea and was 
admitted to a private hospital for treatment of pancreatitis 
in November 1995 and November 1998.  An upper GI performed in 
November 1998 was normal.  

The Veteran continued to undergo intermittent treatment for 
complaints of abdominal and epigastric pain, and a December 
1999 stomach biopsy showed mild to moderate chronic 
gastritis.  He was again admitted to a private hospital in 
June 2000 and diagnosed with acute pancreatitis probably 
secondary to alcohol abuse.  A July 2000 
esophagogastroduodenoscopy indicated a normal esophagus and 
chronic gastritis. 

In February 2001, the Veteran returned to the hospital with 
recurrent nechrotizing pancreatitis.  At that time, a 
lapartotomy and extensive peripancreatic nechrosectomy were 
performed.  A small intestine enteroscopy showed a normal 
esophagus.  A month later, further debridement surgeries were 
necessary, as was a repair of a colonic perforation and a 
tracheostomy due to respiratory failure.  A skin graft was 
then performed on the open abdominal wound.  

In July and August 2001, following review of the Veteran's 
medical records, the Veteran's private physician opined that 
his medical conditions were due to exposure to oil fires 
during his military service in the Gulf War.  This opinion 
served as a basis for the subsequent grant of service 
connection for pancreatitis.

On VA examination in June 2005, the Veteran reported that he 
had been diagnosed as having esophageal reflux in 1991 and 
while his symptoms had been continuous since then, they had 
been improved with modification in his diet.  He currently 
experienced mild constant burning with worsening symptoms 
after eating.  Examination of the abdomen and an esophogram 
were normal with no sliding hiatal hernia or reflux.  
Abdominal series were also normal.  The examiner determined 
that the Veteran's ongoing symptoms were likely secondary to 
esophagitis although there was no evidence of reflux on 
imaging.  

The record includes a current diagnosis of esophagitis from 
the June 2005 VA examiner based on the Veteran's complaints 
of esophageal reflux.  In addition, the Veteran underwent 
numerous treatment for gastrointestinal conditions during 
service and was diagnosed with possible esophagitis in July 
1991.  This diagnosis was ultimately rejected, however, as 
the final diagnoses did not include esophagitis.

The Veteran has reported a continuity of symptomatology since 
service.  The history he provided during his August 2004 
hearing is that he was diagnosed with esophagitis during 
service  and has continued to experience symptoms since, 
although he has not sought any specific medical treatment for 
this condition.  

While the Veteran has reported a continuity of symptoms 
including epigastric pain since service, his complaints of 
epigastric and abdominal pain have been consistently 
attributed to pancreatitis by his private doctors, and the 
post-service record is negative for a diagnosis of 
esophagitis until the June 2005 VA examination, performed 
almost 15 years after the Veteran's separation from active 
duty service.  

Furthermore, there have been no objective findings of 
esophagitis since the Veteran's possible diagnosis in service 
in July 1991.  The esophagus was described as normal 
following a November 1998 upper GI, a July 2000 
esophagogastroduodenoscopy, a February 2001 enteroscopy, and 
during testing at the June 2005 VA examination.  These normal 
findings weigh against a finding that esophagitis was present 
in service or for many years thereafter.

The record also contains no competent opinion linking the 
esophagitis identified long after service with a disease or 
injury in service.  While a private doctor opined in July and 
August 2001 that the Veteran's current "conditions" were a 
result of exposure to oil fires while serving in the Gulf 
War, these statements do not pertain to esophagitis.  The 
physician limited his nexus opinion only to the conditions 
for which the Veteran was hospitalized in February 2001, that 
is, pancreatitis and its associated surgical procedures.  The 
Veteran was not diagnosed with esophagitis by his private 
physician at anytime during the claims period, and his 
esophagus was described as normal during a February 2001 
small intestine enteroscopy.  

The Board has considered the statements and testimony of the 
Veteran linking esophagitis to service, but such an opinion 
would require medical expertise.  There is no indication that 
the Veteran has such expertise.  This opinion would not 
involve the report of a contemporaneous medical diagnosis, 
nor does it describe symptoms at the time that supports a 
later diagnosis by a medical professional

Turning to the Veteran's contentions that esophagitis is 
related to service-connected pancreatitis, the record is 
negative for any competent evidence that pancreatitis caused 
or aggravated the Veteran's esophagitis.  

In a January 2003 statement, the Veteran contended that 
secondary service connection was warranted for esophagitis as 
he underwent surgery for this condition to treat 
complications from pancreatitis.  Although the private 
medical records do not indicate that the Veteran has 
undergone surgery for esophagitis, a tracheostomy was 
performed in March 2001.  This procedure was necessary to 
treat respiratory failure following multiple debridements of 
the pancreatic bed.  There is no evidence that the Veteran's 
tracheostomy was preformed to treat esophagitis or that he 
was treated or diagnosed with esophagitis during his February 
2001 to May 2001 hospitalization.  In fact, the Veteran's 
esophagus was described as normal during a February 2001 
small intestine enteroscopy.  

In sum, the evidence is against a finding that esophagitis is 
related to active duty service or was caused or aggravated by 
service-connected pancreatitis.  As the preponderance of the 
evidence is against the claim, it is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

Entitlement to service connection for esophagitis is denied.


REMAND

In a March 2006 report of contact, the Veteran expressed 
disagreement with the assignment of an initial 10 percent 
disability evaluation for pancreatitis awarded in a March 
2006 rating decision.  This report of contact constitutes a 
written communication from the Veteran expressing 
dissatisfaction with the March 2006 rating decision.  It is 
therefore a valid notice of disagreement.  38 C.F.R. § 20.201 
(2009).

As the Veteran has not been provided a statement of the case 
(SOC) in response to the notice of disagreement, a remand is 
required for the issuance of a SOC on this issue.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

The RO or the AMC should issue a SOC on 
the issue of entitlement to an initial 
rating higher than 10 percent for 
pancreatitis.  This issue should be 
certified to the Board only if the appeal 
is perfected by submission of a timely 
and sufficient substantive appeal.

By this remand, the Board intimates no opinion as to any 
final outcome of this case.  

The Veteran need take no action until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


